        
Exhibit 10.5


                                        
Date=Grant Date


TO:        <@Name@>


FROM:     


SUBJECT:    Stock Option Award


You have been selected to receive a stock option award. This award is subject to
the terms and conditions of The Williams Companies, Inc. 2007 Incentive Plan, as
amended and restated from time to time, and the Nonqualified Stock Option
Agreement. Your stock option award is subject to graded vesting. You may view
the vesting schedule for this award online.


This stock option award is granted to you in recognition of your role as an
employee whose responsibilities and performance are critical to the attainment
of long-term goals. This award and similar awards are made on a selective basis
and are, therefore, to be kept confidential.


If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-823-0217.




1

--------------------------------------------------------------------------------

        
Exhibit 10.5








Name: <@Name@>                
SSN: <@SSN@>
THE WILLIAMS COMPANIES, INC.
2007 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


This Nonqualified Stock Option Agreement (“Option Agreement”) contains the terms
of the Option (as defined below) granted to you in this Option Agreement.
Certain other terms of the Option are defined in the Plan (as defined below).


1.    Stock Options. Subject to the terms of The Williams Companies, Inc. 2007
Incentive Plan or any successor plan, including any supplements or amendments
and restatements to it (the "Plan"), you have been granted the right (“Option”)
to purchase from the Company <@Num+C @> shares of the Company's Common Stock,
par value $1 per share (the "Shares") effective <@GrDt+C@> (the “Effective
Date”). Your Option is exercisable in whole or in part at the exercise price of
<@P+C @> (the “Option Price”), the closing stock price on <@GrDt+C@>, and has an
expiration date of <@ExDt @>. The Option will vest in one-third increments each
year for three years on the anniversary date of the Effective Date beginning the
year following the Effective Date and is exercisable at such times and during
such periods as are set forth in this Option Agreement and the Plan.


2.    Incorporation of Plan and Acceptance of Documents. The Plan applies as
though it were included in this Option Agreement. Any capitalized word has a
special meaning, which can be found either in the Plan or in this Option
Agreement. You agree to accept as binding, conclusive and final all decisions
and interpretations of the Committee upon any questions arising under the Plan
or this Option Agreement. You acknowledge that you have received a copy of, or
have online access to, the Plan and hereby automatically accept the Option
subject to all the terms and provisions of the Plan and this Option Agreement.
You further acknowledge and agree that you have received a copy of, or that you
have online access to, the Plan prospectus, as updated from time to time, and
you hereby acknowledge your automatic acceptance and receipt of such prospectus
electronically.


3.    Exercise. Except as otherwise provided in this Option Agreement, you may
exercise vested Options, in whole or in part, by delivering a notice of exercise
to the Plan’s designated broker, showing the number of Shares for which the
Option is being exercised, and providing payment in full for the Option Price.
To give notice of exercise of an Option and receive instructions on payment of
the Option Price, contact Fidelity at http://netbenefits.fidelity.com or by
telephone at 800-823-0217. If you have not signed and delivered this Option
Agreement prior to submitting a notification of such election, submission of
your notification of election shall constitute your agreement with the terms and
conditions of this Option Agreement. Notwithstanding the preceding sentence, the
Company reserves the right to require your signature to this Option Agreement
prior to accepting a notification of election to exercise this Option in whole
or in part.




2

--------------------------------------------------------------------------------

        
Exhibit 10.5


4.    Payment. You must pay the Option Price in full by any one or more of the
following methods, subject to approval of the Committee in its sole discretion,
(i) subject to applicable law, in cash through the sale of the Shares acquired
on exercise of the Option through a broker-dealer to whom you have submitted an
irrevocable notice of exercise and irrevocable instructions to deliver promptly
to the Company the amount of sale or loan proceeds sufficient to pay the Option
Price; (ii) in cash, by personal check or wire transfer; (iii) in Shares valued
at their Fair Market Value on the date of exercise; (iv) withholding of Shares
otherwise deliverable upon exercise valued at their Fair Market Value on the
date of exercise; or (v) in any combination of the above methods. Certificates
for any Shares used to pay the Option Price must be attested to in writing to
the Company or delivered to the Company in negotiable form, duly endorsed in
blank or with separate stock powers attached, and must be free and clear of all
liens, encumbrances, claims and any other charges thereon of any kind.


5.    Tax Withholding. Whenever any Options are exercised under the terms of
this Option Agreement, the Company will not deliver your Shares unless you remit
or, in appropriate cases, agree to remit when due the minimum amount necessary
to satisfy all of the Company’s federal, state and local withholding tax
requirements relating to your Option or the Shares. The Committee may require
you to satisfy these minimum withholding tax obligations by any (or a
combination) of the following means as determined by the Committee in its sole
discretion: (i) a cash payment; (ii) withholding from compensation otherwise
payable to you; (iii) authorizing the Company to withhold from the Shares
otherwise deliverable to you as a result of the exercise of an Option, a number
of Shares having a Fair Market Value, as of the date the withholding tax
obligation arises, less than or equal to the amount of the withholding
obligation; or (iv) delivering to the Company unencumbered mature Shares having
a Fair Market Value, as of the date the withholding tax obligation arises, less
than or equal to the amount of the withholding obligation.


6.    Automatic Exercise. Unexercised, vested Options may be automatically
exercised immediately prior to the expiration of such Options provided that the
Fair Market Value of a Share on the date of automatic exercise exceeds the
Option Price by at least $1.00 per Share. The Option Price and any applicable
federal, state and local withholding tax requirements in connection with an
automatic exercise will be satisfied by withholding from Shares otherwise
deliverable upon exercise, a number of Shares having a Fair Market Value as of
the date of exercise equal to the Option Price and applicable withholding
obligations.


7.    Rights in the Event of Termination of Service.


(a)Rights in the Event of Termination of Service. If your service with the
Company and its Affiliates is terminated for any reason other than death,
retirement, Disability or for Cause as defined below, the Option, to the extent
vested on the date of your termination, will remain exercisable for six months
from the date of such termination (but may not be exercised later than the last
day of the original Option Term).


(b)    Rights in the Event of Death. If you die while in the service of the
Company and its Affiliates, your Option will immediately vest, and the Option
shall remain exercisable for a period of five years from the date of your death
(but may not be exercised later than the last day of the original Option Term)
by the person who becomes entitled to exercise your Option after your death
(whether by will or by the laws of descent and distribution,


3

--------------------------------------------------------------------------------

        
Exhibit 10.5


or by means of a written beneficiary designation you filed with the Stock
Administration Department before your death).


(c)    Rights in the Event of Retirement or Disability. If your service with the
Company and its Affiliates is terminated for retirement (as defined below) or
Disability (as defined below), your Option will immediately vest, and the Option
shall remain exercisable for five years from the date of your termination (but
may not be exercised later than the last day of the original Option Term). The
term “Disability” is defined in the Company’s long-term disability plan in which
you participate or are eligible to participate, as determined by the Committee.
Your service will “terminate for retirement” if your employment for the Company
and its Affiliates is terminated after you have attained age fifty-five (55) and
completed at least three (3) years of service with the Company or any of its
Affiliates.


(d)    Rights in the Event of Termination for Cause. If your service for the
Company or an Affiliate terminates for Cause (as defined under the Plan and set
forth below), any Option exercisable on or before such termination shall remain
exercisable for a period of 30 days from the date of such termination (but may
not be exercised later than the last day of the original Option Term). As of the
date of this Agreement, the Plan defines “Cause” as (i) your willful failure to
substantially perform your duties, other than any such failure resulting from a
Disability; or (ii) your gross negligence or willful misconduct which results in
a significantly adverse effect upon the Company or an Affiliate; or (iii) your
willful violation or disregard of the Company's or an Affiliate’s code of
business conduct or other published policy of the Company or an Affiliate; or
(iv) your conviction of a crime involving an act of fraud, embezzlement, theft,
or any other act constituting a felony involving moral turpitude or causing
material harm, financial or otherwise, to the Company or an Affiliate. The
Company may change the definition of Cause under the Plan at any time.


8.    Notices. All notices to the Company or to the Committee must be in writing
and delivered by hand or by mail, addressed to The Williams Companies, Inc., One
Williams Center, Tulsa, Oklahoma 74172, Attention: Stock Administration
Department. Notices become effective upon their receipt by the Company if
delivered as described in this section. To give notice of exercise of an Option
and receive instructions on payment of the Option Price, contact Fidelity at
http://netbenefits.fidelity.com or by telephone at 800-544-9354.


9.     Securities Law Compliance. The Company may, without liability for its
good faith actions, place legend restrictions upon Shares obtained by exercising
this Option and issue “stop transfer” instructions requiring compliance with
applicable securities laws and the terms of this Option.


10.     No Right to Employment or Service. Nothing in the Option Agreement or
the Plan shall interfere with or limit in any way the right of the Company or an
Affiliate to terminate your employment or service at any time, nor confer upon
you the right to continue in the employ of the Company and/or Affiliate.


4

--------------------------------------------------------------------------------

        
Exhibit 10.5


11.    Domestic Relations Orders.    You hereby acknowledge that nothing in this
Agreement shall be construed as requiring the Committee to allow a Domestic
Relations Order with respect to this Option grant.
12.    Forfeiture and Clawback. Notwithstanding any other provision of the Plan
or this Option Agreement to the contrary, by signing this Agreement, you
acknowledge that any incentive-based compensation paid to you hereunder may be
subject to recovery by the Company under any clawback policy that the Company
may adopt from time to time, including without limitation any policy that the
Company may be required to adopt under Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the rules and regulations of the U.S.
Securities and Exchange Commission thereunder or the requirements of any
national securities exchange on which the Shares may be listed. You further
agree to promptly return any such incentive-based compensation which the Company
determines it is required to recover from you under any such clawback policy.
13.    Tax Consultation. You understand you will incur tax consequences as a
result of purchase or disposition of the Shares. You agree to consult with any
tax consultants you think advisable in connection with the purchase of the
Shares and acknowledge that you are not relying, and will not rely, on the
Company for any tax advice.
14.    Confidentiality. The Participant acknowledges that this Award and similar
awards are made on a selective basis and are, therefore, to be kept
confidential.


THE WILLIAMS COMPANIES, INC.






5